DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of claim 9” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 3, 5, 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Oms (USPN 2019/0089074).
	Regarding claim 1, Oms discloses a power supply cord (see figure 2-4) for use with a leakage current detection and interruption device, comprising:
at least two power supply lines (30, see figure 4);
at least two insulating layers (33) respectively covering the at least two power supply lines;
at least two shield leakage current detection lines (32) respectively covering disposed around the at least two insulating layers (see figure 3); and
at least one insulating structure (34) covering at least one of the at least two shield leakage current detection lines to electrically insulate the at least two shield leakage current detection lines from each other.
Regarding claim 3, Oms discloses the at least two shield leakage current detection lines (32) are formed of woven structures made of a conductive material (such as the lines 32 are metal lattice type, see par. 0034).
Regarding claim 5, Oms discloses wherein the at least two shield leakage current detection lines (32) are wound structures formed of one or more metal wires (see par. 0034).
Regarding claim 8, Oms discloses comprising at least two insulating structures (33, 34) respectively covering the at least two leakage current detection lines.
3.	Claims 1, 2, 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ye et al (USPN 2011/0061892).
Regarding claim 1, Ye discloses a power supply cord (100) (see figure 2) for use with a leakage current detection and interruption device, comprising:
at least two power supply lines (10a-c);
at least two insulating layers (20) respectively covering the at least two power supply lines;
at least two shield leakage current detection lines (30) respectively covering disposed around the at least two insulating layers (see par. 0049); and
at least one insulating structure (40, 50) covering at least one of the at least two shield leakage current detection lines to electrically insulate the at least two shield leakage current detection lines from each other.
Regarding claim 2, Ye discloses wherein the at least one insulating structure and the corresponding at least one of the at least two shield leakage current detection lines (30) are formed of a one-sided insulating material, which is a sheet material (34) that is electrically conductive (34a) on one side and electrically insulating (34b) on an opposite side (see figure 2).
Regarding claim 7, Ye discloses wherein the at least one insulating structure (34b) is formed of insulating paper or fabric surrounding the wires at least one of the at least two leakage current detection lines (see par. 0055).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oms in view of Zhang et al (USPN 2008/0099227).
	Regarding claim 6, Oms disclose the insulating structure (34) is made of an insulating material, but does not explicitly disclose the insulating material as claimed.
	However, using a plastic as an insulating material for power lines is well known, typically, Zhang discloses a power line with a leakage current detection comprises an insulating structure (1) is made of a plastic material (see par. 0005).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insulating structure of Oms to incorporate a plastic material as disclosed by Zhang to enhance its reliability.
	Regarding claim 4, Oms discloses all limitations of claim 1 as discussed above, but does not disclose the leakage detection lines as claimed.
Zhang discloses a power line with a leakage current detection comprises leakage current detections lines (3) are formed of metal foil covers (metal foil covers 4, 9, see figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the leakage current detection lines of Oms to incorporate meat foil covers as disclosed by Zhang to reduce the cost of the power cord.

Allowable Subject Matter
5.	Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836